Citation Nr: 1020852	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker
INTRODUCTION

The Veteran had active military duty from October 1961 to 
October 1963 and then served in the United States Army 
Reserve with active duty for training from January to 
September 1964.

This matter comes to Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In December 2009, the Veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to his exposure to acoustic trauma in service.  
He testified that he was exposed to rifle and gunfire during 
basic training and was not provided with hearing protection 
(see hearing transcript at pages 3-4).  The Veteran noticed 
having tinnitus during basic training in service and thought 
it was normal noise (Id. at 15).  He said that he was exposed 
to additional noise when he was brought into service for 
another six months (Id. at 5).

Further, after discharge, the Veteran said that he had 
problems hearing normal conversation and sought a physician's 
treatment for his ears that felt "stopped up" (Id. at 7 and 
14).  His ears were flushed but it did not help and the 
doctor who treated him died (Id. at 7).  The Veteran's wife 
said that she noticed his hearing was worse after he returned 
from active service (Id. at 9-10).  [According to the 
Veteran's formal claim for VA benefits, they married in 1960, 
prior to his entry into active duty.]  

Post service, the Veteran indicated that he worked at a car 
dealership since 1964 and denied exposure to acoustic trauma 
(Id. at 11).  His wife said that he test drove cars at the 
dealership and had to be accompanied by another person 
because he was unable to hear vehicle noise ((Id. at 12).  He 
said that he was treated by "Dr. Tan" who said his hearing 
loss was due to exposure to loud noises and that VA 
prescribed his hearing aids (Id. at 7).  The Veteran reported 
audiologic evaluations at the VA medical facility in 
Pensacola, Florida (Id. at 16).

Service treatment records indicate that, when examined for 
pre-induction in September 1961, the Veteran's hearing acuity 
on the whispered voice test was reported as 15/15 in each ear 
and an ear abnormality was not noted.  However, when examined 
for separation in October 1963, audiogram findings in, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
20
LEFT
0
0
0
0
30

Thus, it appears that, at 4000 Hertz, the Veteran 
demonstrated some diminished hearing acuity in each ear.  

April 2004 and January 2005 VA medical records from the 
Community Based Outpatient Clinic (CBOC) in Panama City, 
Florida, indicate that the Veteran was seen for issuance and 
follow up of hearing aids.  The records also indicate that he 
was followed in the Audiology Clinic for his sensorineural 
hearing loss.

The Board must assess the competence of the Veteran and his 
wife to report the onset of the Veteran's hearing loss 
symptoms during service and of the Veteran having hearing 
loss and tinnitus problems since that time, as well as their 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr and Washington, the United States Court of 
Appeals for Veterans Claims (Court) noted that a veteran is 
competent to testify to factual matters of which he had 
first-hand knowledge and, citing its earlier decision in 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2009).

As the Veteran and his wife provided credible testimony 
regarding his hearing loss during and after service, and the 
Veteran is competent to testify as to both the incurrence and 
continuity of symptomatology associated with the injury, the 
Board notes that the Veteran and his wife are competent to 
report that he began having hearing loss problems during 
service.  Layno, 38 C.F.R. § 3.159(a)(2).  In fact, the 
Federal Circuit has specifically held that this type of 
symptom is capable of lay observation.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim 
of service connection for paranoid schizophrenia where lay 
persons submitted statements attesting to observing a change 
in the veteran's behavior during and since service); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. at 
469; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person 
may provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

Thus, the Board believes that a VA medical opinion is 
warranted to determine the etiology of any bilateral hearing 
loss and tinnitus found to be present - in the interest of 
due process and fairness.

Additionally, as noted above, the Veteran had active duty for 
training from January to September 1964, but there are no 
service treatment records from this period in the claims 
file.  As well, the two available VA medical records 
reference the Veteran's treatment in the outpatient Audiology 
Clinic, but there are no records of his audiology 
examinations or other pertinent records in the claims file.  
Efforts should be made to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center and any other appropriate state 
and federal agency and request all 
service treatment records regarding the 
Veteran's active duty for training in 
the United States Army Reserve from 
January to September 1964.  If any 
records are unavailable, the Veteran 
and his representative should be so 
advised in writing.

2.	Obtain all medical records regarding 
the Veteran's treatment at the VA CBOC 
in Panama City and VA medical facility 
in Pensacola, dated from April 2004 to 
the present, to specifically include 
all Audiology Clinic records.  If any 
records are unavailable, the Veteran 
and his representative should be so 
advised in writing.
 
3.	The Veteran should be scheduled for VA 
audiology and ear examinations to 
determine the etiology of any diagnosed 
bilateral hearing loss and tinnitus 
found to be present.  A complete 
history of the claimed disorder should 
be obtained from the Veteran, including 
any post-service noise exposure.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The claims folder 
must be made available to the examining 
physician and audiologist for review.  

The physician and audiologist should 
be advised that the Board has found 
as credible the Veteran's report of 
exposure to acoustic trauma during 
basic training and that he had 
tinnitus in service.  

The physician and audiologist should 
diagnose any clinically evident 
bilateral hearing loss and tinnitus, 
and opine whether it is at least as 
likely as not, i.e., is there at 
least a 50/50 probability, that the 
hearing loss and tinnitus are related 
to the appellant's active duty 
service.  
    
NOTE: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.  Any opinion offered 
MUST be accompanied by a fully 
explanatory written rationale.

4.	The AMC should review the medical 
opinion(s) obtained to ensure that the 
Board's remand directed have been 
accomplished.  Return the case to the 
examiner(s) if all questions posed by 
the Board were not answered.

5.	Then readjudicate the Veteran's claims 
of entitlement to service connection 
for bilateral hearing loss and 
tinnitus.  If any claim remains denied, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
 


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


